The opinion of the court was delivered by
Hall, J.:
This is an appeal from an order overruling a demurrer of defendant, Charles P. Trager, to the plaintiff’s amended petition.
The plaintiff, O. Florine Worden, filed suit against the defendants, Union Gas System, Inc., The Skelly Oil Company, Modem Ruilders, Inc., and Charles P. Trager. The suit involved damages arising out of an alleged gas explosion. The plaintiff’s petition invoked the doctrine of res ipsa loquitur. The defendant Trager along with the other defendants moved to have plaintiff’s petition made more definite and certain. This defendant’s motion was overruled. Certain portions of defendant Union Gas System, Inc.’s motion were sustained and the plaintiff filed an amended petition. All defendants then demurred to the amended petition.
This appeal is one of four separate appeals taken from the order overruling the demurrers to the amended petition. The same issues *631are involved in all the appeals. We have decided those issues in Worden v. Union Gas System, 182 Kan. 686, 324 P. 2d 501, and that opinion is adopted and incorporated herein as controlling and determinative of this appeal.
Following Worden v. Union Gas System, supra, the allegations of the plaintiff’s amended petition are sufficient to state a cause of action against this appealing defendant, Charles P. Trager.
The judgment is affirmed.
Parker, C. J., Price and Schroeder, JJ., dissenting.